Citation Nr: 0009565	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  94-18 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder, 
claimed as an undiagnosed disorder manifested by insomnia, 
fatigue, lethargy, lack of motivation, and an empty feeling.

2.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a burning sensation 
to the extremities, to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from March 1985 to 
July 1985, and from June 1986 to June 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 1993 and September 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
theater of operations during the Persian Gulf War.

2.  The veteran's medically diagnosed dysthymia contemplates 
the veteran's complaints of insomnia, fatigue, lethargy, lack 
of motivation, and an empty feeling; dysthymia was not 
manifest during his period of active military service, and is 
not otherwise shown to be related to such service.  

3.  The veteran's medically diagnosed seborrheic dermatitis 
was not manifested during his period of active military 
service, and is not otherwise shown to be related to such 
service.  

4.  There is no medical evidence of record of a disability 
manifested by a burning sensation of the upper extremities, 
which is related to the veteran's period of active military 
service, nor is there any objective evidence perceptible to 
an examining physician, or other verifiable non-medical 
indicators, which show that the veteran currently suffers 
from a burning sensation of the upper extremities, which 
cannot be attributed to a known diagnosis, and which became 
manifest to a degree of 10 percent or more after service 
separation.

5.  The record is negative for any medical evidence of a 
nexus, or link, between any current hypertension and an 
incident of the veteran's active military service.  

6.  The veteran was diagnosed with low back pain upon 
separation from service, and he currently has a diagnosed low 
back disorder.  


CONCLUSIONS OF LAW

1.  Dysthymic disorder, claimed as an undiagnosed disorder 
manifested by insomnia, fatigue, lethargy, lack of 
motivation, and an empty feeling,
was not incurred or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

2.  A skin disorder was not incurred or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1999).

3.  A disability manifested by a burning sensation in the 
upper extremities was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1999).

4.  The veteran's claim for entitlement to service connection 
for hypertension is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).

5.  The veteran's claim for entitlement to service connection 
for a low back disorder is well-grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Undiagnosed Illness, due to Persian Gulf War Service

This appeal arises out of the veteran's claims that he 
currently has dysthymic disorder (claimed as insomnia, 
fatigue, lethargy, lack of motivation, and an empty feeling), 
a skin disorder, and a burning sensation to his upper 
extremities, as due to an undiagnosed illness, based on his 
military service in the Persian Gulf.

As a preliminary matter, the Board notes that the record 
reflects that the veteran had active military service in the 
Southwest theater of operations during the Persian Gulf War.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 regarding 
chronic disability due to undiagnosed illness apply.  The 
veteran's qualifying military service, his reported 
complaints, and the unique nature of the statutory and 
regulatory provisions regarding disability due to undiagnosed 
illnesses render the veteran's claims plausible, and thus, 
well-grounded.  38 U.S.C.A. § 5107.  The Board finds that the 
evidence of record allows for equitable resolution of the 
claims on appeal, and that the duty to assist the veteran in 
establishing his claims has been satisfied.  38 U.S.C.A. 
§ 5107(a).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Additionally, if a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Furthermore, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 
38 U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness, which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent of more 
between the end of such service and December 31, 2001.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  

Moreover, VA regulations provide that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a); see also 
38 U.S.C.A. § 1117.  Signs or symptoms that may be 
manifestations of undiagnosed illnesses include, but are not 
limited to, fatigue, joint pain, symptoms involving the skin, 
and neuropsychological signs.  38 C.F.R. § 3.317(b).  
"Objective indications" include both objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  

The Board has thoroughly reviewed the veteran's claims in 
light of the evidence of record and the above-referenced laws 
and regulations.  However, for the reasons and bases set 
forth below, the Board finds that the veteran's claims must 
be denied.

In the present case, in a September 1998 hearing at the RO, 
the veteran testified that within months following his 
separation from service, he developed symptoms of lethargy, a 
lack of motivation, difficulty concentrating, difficulty 
sleeping, and depression.  He stated that he never 
experienced these symptoms prior to service in the Persian 
Gulf.  He also stated that he felt his symptoms had worsened 
over the years, and he was not taking any medications for 
these symptoms.  

In regard to his claimed skin condition, the veteran 
testified that he would get a rash on his upper chest and 
arms, like red spots and drying; a tingling burning 
sensation.  He stated that he had complained about the 
foregoing while he was in the Persian Gulf, and was told it 
was due to the detergent.  He was not given any medication 
for his skin.  The veteran stated that he currently had some 
drying spots, and that it was worse when exposed to sunlight.  
He indicated that his outbreaks would last for a few days, 
and he was not taking any medications for his skin.  

The veteran also stated that while he was in the Persian 
Gulf, he noticed a burning sensation in his upper 
extremities, which was sort of like an electrical tingling or 
shock.  He stated that it would start in his hand, and run up 
his arm.  He stated that he has continued to experience those 
symptoms, although he never had any treatment for those 
complaints.  The veteran indicated that he experienced this 
tingling ten to twelve times per day.  

Reviewing the evidence of record, the Board notes that the 
veteran's service medical records, including those from his 
service during the Persian Gulf War, are negative for any 
evidence of complaints of insomnia, fatigue, lethargy, lack 
of motivation, or any empty feeling.  The service medical 
records are also negative for any evidence of a skin 
disorder, or a burning sensation to the upper extremities. 

The medical evidence following service separation reveals the 
following.  In an April 1995 VA examination, the veteran was 
seen with complaints of a recurrent rash on the chest and 
scalp.  The veteran's rash apparently began approximately 
four years prior, and there had been no treatment for this 
condition.  The veteran complained of itching on the scalp 
and chest, and burning and tingling on the neck, shoulders, 
and arms.  Objective findings included diffuse moderate 
scaling of the scalp and mild scaling of the eyebrows.  The 
midchest manifested hyperpigmented scaly patches, and the 
remainder of the skin was clear.  The diagnosis was 
seborrheic dermatitis.  

In an April 1997 VA examination for miscellaneous 
neurological disorders, the veteran was seen with burning in 
his arms, which reportedly began after the Persian Gulf War.  
The veteran also described a burning in the chest area.  The 
veteran stated that he was generally fatigued every day, and 
had difficulty falling asleep.  The veteran was diagnosed 
with subjective burning of his extremities and insomnia.  The 
examiner opined "I could not find any neurological problems 
on this examination.  It would be difficult to give [the 
veteran] a specific disability ... just for the subjective 
factors he describes."

In a February 1998 VA examination for mental disorders, the 
veteran was seen with complaints of depression after leaving 
the Navy.  The examiner opined that it sounded like an 
adjustment disorder.  The veteran's symptoms included a 
dysthymic mood, with no more than four hours of sleep per 
night.  The veteran reported strange dreams, but none combat 
related.  He had no significant suicidal or homicidal 
ideation.  The veteran demonstrated no problems with 
socialization, and no psychotic symptoms.  His primary 
complaints were low-grade dysthymia and a lack of money.  The 
diagnosis was dysthymic disorder, following his exit from his 
exit from the military.  

In August 1998, the veteran underwent a VA examination for 
his peripheral nerves.  The veteran reported pain in the left 
arm.  The examiner noted that the medical records revealed 
that in April 1992, the veteran had been diagnosed with pain 
and weakness in the right arm, which was thought to be 
related to a biceps strain.  The veteran complained of 
intermittent pain in the arm and occasional numbness and 
tingling into the hand.  The examiner indicated that there 
was some slight tenderness of the left triceps; the diagnosis 
was left triceps strain.  The EMG impression revealed a 
normal study.  There was no evidence of carpal tunnel 
syndrome, ulnar neuropathy, polyneuropathy, or radiculopathy.  
Needle exam of the triceps muscle was also normal.  

The Board has considered the foregoing evidence of record in 
conjunction with the pertinent laws and regulations 
referenced above.  However, for the reasons and basis set 
forth below, the Board finds that the preponderance of the 
evidence is against the veteran's claims for entitlement to 
service connection for a dysthymic disorder (claimed as 
insomnia, fatigue, lethargy, lack of motivation, and an empty 
feeling), a skin disorder, and a burning sensation to his 
upper extremities, to include as due to an undiagnosed 
illness, and the veteran's claims are denied.  

It appears from the foregoing that the pertinent 
symptomatology reported by the veteran, including insomnia, 
fatigue, lethargy, lack of motivation, and an empty feeling, 
has been attributed to dysthymia by a trained medical 
examiner, as reflected in the February 1998 VA examination 
report, summarized above.  Moreover, the veteran's complaints 
of a rash on his upper chest and arms have been medically 
attributed to seborrheic dermatitis, as seen in the February 
1998 VA examination report.  As the symptoms have been 
attributed to a known clinical diagnosis, there is no basis 
for establishing service connection due to an undiagnosed 
illness under 38 U.S.C.A. § 1117.

Moreover, the veteran's service medical records are negative 
for any findings of dysthymia and/or a skin disorder, and 
there is otherwise no persuasive evidence of a clinical 
relationship between any current dysthymia and/or a skin 
disorder and the veteran's military service.  Thus, there is 
also no basis for establishing service connection under 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  It appears 
from the evidence of record that the veteran developed 
dysthymia and a skin disorder after military service.   

In regard to the veteran's claim for service connection for a 
burning sensation on his upper extremities, the Board finds 
no medical diagnosis of a burning sensation, as due to an 
undiagnosed illness, or unknown etiology.  Rather, at most, 
the medical evidence presents a diagnosis of left triceps 
strain.  The April 1997 VA neurological examination, and the 
August 1998 VA peripheral nerves examination otherwise 
appeared to have normal findings.  As such, the Board finds 
that the preponderance of the evidence is against a claim for 
service connection for a burning sensation on his upper 
extremities, as due to an undiagnosed illness.  See 38 C.F.R. 
§ 3.317.  Furthermore, despite the veteran's subjective 
complaints of a burning sensation on his upper extremities, 
there is no medical evidence of record of a current diagnosis 
of a disorder manifested by such symptoms, which has been 
causally linked to an incident of the veteran's active 
military service.  See 38 C.F.R. § 3.303.

In conclusion, as outlined above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for dysthymic disorder 
(claimed as insomnia, fatigue, lethargy, lack of motivation, 
and an empty feeling), a skin disorder, and a burning 
sensation to his upper extremities, either as due to an 
undiagnosed illness or based on principles of direct service 
connection, and the appeal is denied.  In reaching this 
decision, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but finds that as the evidence is not 
in such a state of equipoise, the benefit of the doubt rule 
is inapplicable.  

II.  Service Connection - Other than Persian Gulf War Claims

In addition to the forgoing claimed disorders, the veteran 
contends that he currently has hypertension and a back 
disorder, as due to his active military service.

As noted in Part I of this decision, applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The mere fact 
of an in-service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  This burden cannot, 
therefore, be met by lay testimony, as lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  If the evidence presented by 
the veteran fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

To establish that a claim for service connection is well-
grounded, a veteran must present "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well-grounded under 38 U.S.C.A. § 5107(a).

A claim for service connection also may be well-grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court has held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well-grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

In a September 1998 hearing at the RO, the veteran testified 
that during service in 1989, he wrenched his back while 
moving some 75 pound radios.  He stated that following 
service, he sought VA treatment for his back, and was given 
Ibuprofen, but he did not seek any private medical treatment.  
The veteran stated that his back was x-rayed during service, 
but that the x-rays did not show anything; he stated that he 
was told it was soft tissue damage.  The veteran also 
confirmed that he was first diagnosed with hypertension in 
1994, and that no one was currently treating him for 
hypertension. 

A review of the veteran's service medical records reveals 
that the veteran's service separation examination report, 
dated in April 1992, contains a diagnosis of low back pain, 
not considered disabling.  Those records were otherwise 
negative for any complaints or diagnosis of a back disorder 
or hypertension.

Following service separation, in a November 1992 VA 
outpatient treatment record, the veteran was diagnosed with 
lumbosacral strain.  The veteran reported having intermittent 
low back pain since the summer of 1989, when he first 
experienced low back pain after lifting some heavy equipment.  

In a March 1993 VA examination, the veteran reported hurting 
his back when he was lifting heavy equipment in 1989.  The 
veteran also reported that he had intermittent low back pain 
attacks while he was in the service.  The veteran was 
diagnosed with lumbosacral strain/sprain, chronic.

In an April 1995 VA examination, the veteran was seen with 
complaints of pain in the lower back, located at the midline 
and lumbar area.  The veteran described the pain as 
intermittent.  Objective findings revealed tenderness at the 
midline and both lumbar areas.  There was no muscle spasm in 
those areas, no asymmetry of the scapulae, and no painful 
motion.  The diagnosis was herniated nucleus pulposus L4-5 on 
the right.  

In an April 1997 VA examination report, the veteran blood 
pressure was 150/100, and his pulse was 88.  The diagnosis 
included early hypertension, which the examiner indicated was 
possibly related to the veteran's chronic reactive airways 
disease.  

An August 1998 VA outpatient treatment record contains a 
diagnosis of hypertension.  In a September 1998 VA 
examination report, the examiner opined that the veteran was 
only mildly hypertensive during the April 1997 VA 
examination.  The examiner further opined that it was more 
likely than not that the veteran's hypertension, which did 
not currently exist, was not secondary to his service-
connected lung disability.

A.  Hypertension

The Board reiterates that essential elements for establishing 
a well-grounded claim include medical evidence of a current 
disability, and medical evidence of a nexus, or link, between 
the current disability and an incident of the veteran's 
active military service.  See Epps, 126 F. 3d at 1468.  In 
the present case, as revealed in the evidence summarized 
above, the Board finds that the veteran has not presented a 
well-grounded claim for service connection for hypertension, 
and the claim is denied.  In that regard, the veteran's 
service medical records are entirely negative for a diagnosis 
of hypertension, and the first diagnosis of hypertension does 
not appear until April 1997, which was several years 
following service separation.  Moreover, there is no medical 
evidence of record of a nexus, or link, between any current 
hypertension and an incident of the veteran's active military 
service.  

Additionally, as the veteran does not appear to have had any 
medical expertise or training, he is not competent to comment 
on the presence of any current hypertension and to causally 
relate any current disorder to an incident of active service.  
See Grottveit, 5 Vet. App. at 93 (lay assertions of medical 
etiology cannot constitute evidence to render a claim well 
grounded under section 5107(a)); Espiritu, 2 Vet. App. at 
494-495 (laypersons are not competent to render medical 
opinions).  Rather, medical evidence is required to establish 
both a current diagnosis and a link to active military 
service, in order to satisfy the elements of a well-grounded 
claim.  As such, the veteran's claim for service connection 
for hypertension must fail as not well-grounded.

In short, the Board finds that the veteran has failed to meet 
his initial burden of submitting evidence of a well-grounded 
claim for service connection for hypertension.  As such, the 
VA is under no further duty to assist the veteran in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468 ("there is nothing in the text of [38 U.S.C.A.] 
§ 5107 to suggest that the [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").  Furthermore, the 
Board is unaware of the existence of any relevant evidence, 
which, if obtained, would well-ground the veteran's claim.  
See McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present a well-grounded 
claim for service connection for hypertension.  See 
McKnight,131 F.3d at 1485; Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  In that regard, medical evidence is needed 
that establishes a current diagnosis of hypertension, as well 
as medical evidence of a nexus, or link, between a current 
hypertension diagnosis and an incident of the veteran's 
military service.

B.  Back Disorder

In regard to the veteran's claim for service connection for a 
back disorder, the Board acknowledges the veteran's claim 
that he injured his back in service in 1989.  Although that 
incident does not appear to be reflected in his service 
medical records, the veteran was noted to have a diagnosis of 
low back pain on his service separation examination.  
Furthermore, within one month after service separation, the 
veteran filed a claim for service connection for "lower back 
pain."  Cf. Hampton v. Gober, 10 Vet. App. 481 (1997) (duty 
to assist was triggered when there was in-service evidence of 
a knee disorder, and a knee disorder noted in the service 
separation examination, and veteran filed a claim for service 
connection within one month after service separation).  There 
is no clinical evidence of record of a pre-existing back 
disorder, and the veteran has consistently maintained that he 
first injured his back during service in 1989 while lifting 
some heavy equipment.  Additionally, the medical evidence is 
clear that the veteran has a current back disorder.  In 
short, the Board finds it at least plausible that the veteran 
developed a back disorder during service, such that the Board 
finds the claim well-grounded, within the meaning of 
38 U.S.C.A. § 5107, and to that extent, the appeal is 
allowed.  


ORDER

Service connection for dysthymic disorder (claimed as an 
undiagnosed disorder manifested by insomnia, fatigue, 
lethargy, lack of motivation, and an empty feeling), is 
denied.

Service connection for a skin disorder, to include as due to 
an undiagnosed illness, is denied.

Service connection for a burning sensation to the 
extremities, to include as due to an undiagnosed illness, is 
denied.

In the absence of evidence of a well grounded claim, service 
connection for hypertension is denied. 

The claim for entitlement to service connection for a low 
back disorder is well-grounded, and to that extent the appeal 
is allowed, pursuant to instructions in the remand below.  



REMAND

As the Board finds that the veteran's claim for service 
connection for a low back disorder is well grounded, the 
Board must ensure that the duty to assist is satisfied.  In 
that regard, the Board notes that the most recent VA 
examination of record for the veteran's back was conducted in 
April 1995.  As such, the Board finds that further 
development is necessary before rendering an equitable 
disposition in this case.

In light of the foregoing, this case is REMANDED to the RO 
for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for any private health care 
providers who may possess additional 
records pertinent to his claim for 
service connection for a back disorder.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the 
veteran.  Any information obtained from 
the foregoing request, including an 
absence of information, should clearly be 
documented in the veteran's claims file.

2.  After the above has been completed, 
the RO should schedule the veteran for a 
VA orthopedic examination in order to 
determine the nature and extent of any 
current back disorder.  The examiner is 
specifically requested to comment on the 
following:  whether it is at least as 
likely as not that any current back 
disorder is related to an incident of the 
veteran's military service, such as an 
injury in 1989 as the veteran contends.  
All indicated studies, x-rays, tests and 
evaluations deemed necessary should be 
performed.  The examination report should 
include complete rationales for all 
opinions expressed.  The claims file must 
be made available to the examiner. 

3.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
requested development has been completed 
in full.  The RO should then readjudicate 
the veteran's claim for service 
connection for a low back disorder, in 
light of all pertinent evidence and all 
applicable laws, regulations, and case 
law.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the appropriate opportunity to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to accomplish additional 
development, and to afford the veteran due process of law.  
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified by the 
RO.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

